Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1, the limitation “producing hydrocarbons from the well” is indefinite because it is unclear what the patentable boundaries of this limitation are.  This limitation describes intended use result without clear boundaries.  No patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method of prospecting for and producing hydrocarbons, the method comprising: redatuming geophysical data, wherein there is provided multi-component geophysical data, and the redatuming geophysical data comprises: obtaining at least one focussing function and/or at least one Green's function from the multi-component geophysical data, wherein the provided multicomponent geophysical data has not been and is not processed to account for free surface multiples; 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental process concepts (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).  
For example, the limitations of redatuming geophysical data by “obtaining at least one focussing function and/or at least one Green's function from the multi-component geophysical data” are treated by the Examiner as belonging to mathematical concept grouping while the step of wherein the provided multicomponent geophysical data has not been and is not processed to account for free surface multiples is treated as a mental process corresponding to a judgement/opinion to not process these data. 
Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception integrate it into a practical application. 
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception. 
The claim comprises the additional element/steps of providing multi-component geophysical data, prospect for hydrocarbons by selecting a location, a direction, or a depth of a well and producing hydrocarbons from the well.
The additional element in the preamble of “A method of prospecting for and producing hydrocarbons” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.
The step of providing multi-component geophysical data only generally links the use of the judicial exception to a particular technological environment or field of use and represents a mere data gathering step that only adds an insignificant extra-solution activity to the judicial exception.  This generically-recited step of using the redatumed geophysical data to prospect for hydrocarbons by selecting a location, a direction, or a depth of a well and producing hydrocarbons from the well does not include any a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words “apply it" to the judicial exception.
In conclusion, the above additional element/steps do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis).  For example, the prior art of record references use multi-component geophysical data and discuss generating an image of a geophysical structure and/or prospecting for hydrocarbons (Halliday, Poole, Amudsen, De Vasconcelos).  These references as well as other art of record also discuss using an image for production of hydrocarbons.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claim 4 provides additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One) while Claim 25 adds a step of generating an image of a geophysical structure and using the image of the geophysical structure to select the location, direction, or depth of the well.  
In conclusion, no additional elements/steps that as a whole reflect a practical application are recited (Step 2A, Prong Two). The above dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because they are well-understood/conventional in the relevant art as evidenced by the prior art of record (see above).
Therefore, the above dependent claims are ineligible.

Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. 

35 USC § 101
The Applicants argue (p.1): the Applicant has amended the preamble of independent claim 1 to recite "[a] method of prospecting for and producing hydrocarbons" and amended the body of the claim to recite "using the redatumed geophysical physical data to prospect for hydrocarbons by selecting a location, a direction, or a depth of a well and producing hydrocarbons from the well." The Applicant respectfully submits that these limitations provide adequate additional elements sufficient for patent eligible subject matter. Independent claim 1 thus provides specific, real world solutions to technical issues in the field of prospecting and producing hydrocarbons. 
46268984.1 
Application No. 16/084,660 
FURTHER AMENDMENT AND RESPONSE TO FINAL OFFICE ACTION 
Page 9 of 9 
The Applicant also notes the subject matter of new dependent claim 25 which specifies in more detail how the redatumed data is used to prospect for hydrocarbons (i.e., by generating an image of a geophysical structure and using that image to prospect for hydrocarbons by selecting a location, a direction, or a depth of a well). Such a further limitation clearly provides the necessary additional elements for patentability. 
Likewise, the Applicant notes the real world recitations of differing positions, depths, distributions, firing sequences, and sources of dependent claims 6-11 and 17. Again, each of these claims provide further additional elements sufficient for patentability. 
 The Examiner respectfully disagrees. In Claim 1, a generically–recited in the preamble a “method of prospecting for and producing hydrocarbons” is not a meaningful limitation. This feature represents a field of use limitation and does not qualify as a practical application.  Additionally, in Claim 1, “prospect(ing) for hydrocarbons by selecting a location, a direction, or a depth of a well and producing hydrocarbons from the well as well as in Claim 25, “generat(ing) an image of geophysical structure and using the image of the geophysical structure to select the location, direction, or depth of 
The Examiner also notes that unfortunately, the specification paragraphs [0118] and [0119], discussed as potential content source for amendments (Interview, 5/25/2021) still did not provide any kind of detail that would be reflected in the recited features.  No description of how the redatumed data (image) is/are used for prospecting and/or production of the hydrocarbons by “selecting a location, a direction, or a depth of a well” exists. No practical application is demonstrated.
The Examiner further notes that the referred to Claims 6-11 and 17 in the argument above are withdrawn and are not examined. The argument is moot.

Examiner Note with regards to Prior Art  
With regards to Claims 1, the closest prior art, Halliday, Poole, and Amundsen, either singularly or in combination, fail to anticipate or render obvious redatuming geophysical data, wherein the provided multicomponent geophysical data has not been and is not processed to account for free surface multiples, in combination with all other limitations in the claim as claimed and defined by applicant.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pires De Vasconcelos (2015/0046093) discloses using multi-component sensors and generating an images of a subsurface and using the subsurface images for prospecting and production of hydrocarbons.
Akselik (US 2016/0356903) discloses using subsurface images for prospecting and production of hydrocarbons.
van Groenestijn (US 2013/0301387) discloses redatuming seismic data using Green’s function in geophysical prospecting of hydrocarbons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863